HAWKINS, J.
Conviction is for burglary; the punishment being assessed at 9 years in the penitentiary.
The record is before this court without a statement of facts or bills of exception. In *837appellant’s amended motion for new trial lie sets up misconduct of the jury in certain particulars. If the averments in the motion were supported by any evidence, the same is not brought forward by a statement of facts or bills of exception. Although the amended motion for new trial was sworn to by appellant and contained the averment of misconduct, it amounted only to a pleading. Johnson v. State, 111 Tex. Cr. R. 395, 13 S.W.(2d) 114; Rollins v. State (Tex. Cr. App.) 53 S.W. (2d) 786.
The judgment is affirmed.